15558   TEKLE v. UNITED STATES
            APPENDIX
TEKLE v. UNITED STATES   15559
15560   TEKLE v. UNITED STATES
TEKLE v. UNITED STATES   15561
15562   TEKLE v. UNITED STATES
TEKLE v. UNITED STATES   15563
15564   TEKLE v. UNITED STATES
TEKLE v. UNITED STATES   15565
15566   TEKLE v. UNITED STATES
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.